Exhibit 10.2

 

FIFTH AMENDMENT AND LIMITED CONENT TO TERM LOAN AGREEMENT

 

This FIFTH AMENDMENT AND LIMITED CONSENT TO TERM LOAN AGREEMENT (this
“Amendment”), is entered into as of November 21, 2016, by and among Lighting
Science Group Corporation, a Delaware corporation (the “Borrower”), the Lenders
(as defined below) signatory hereto, and Medley Capital Corporation, a Delaware
corporation (“Medley”), as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time party thereto (“Lenders”)
and the Agent are parties to that certain Term Loan Agreement dated as of
February 19, 2014, (as amended through the date hereof and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, pursuant to the terms of the Fourth Amendment and Limited Consent to
Term Loan Agreement, Agent and the Lenders have consented to the issuance by
Borrower of the issuance of 2,500 units of Series J Securities consisting of
Series J Convertible Preferred Stock and a warrant to purchase 2,650 shares of
Common Stock (collectively, the “Series J Securities”), at any time from and
including the Fourth Amendment Effective Date to and including March 30, 2017
(the “Original Specified Issuance”);

 

WHEREAS, the Borrower has informed the Agent and the Lenders that it intends to
issue 2,500 additional units of its Series J Securities in excess of the
Original Specified Issuance, such that the aggregate amount of net cash proceeds
resulting from the issuance of the Series J Securities equals approximately
$5,000,000;

 

WHEREAS, the excess net cash proceeds from the issuance of the Series J
Securities of $2,500,000 (the “Specified Equity Issuance”)is prohibited by
Section 6.12 of the Loan Agreement because such Equity Interests constitute
Disqualified Equity Interests under the Loan Agreement;

 

WHEREAS, the Borrower has requested that (x) it be permitted to make the
Specified Equity Issuance, to retain the net cash proceeds thereof (the
“Specified Net Cash Proceeds”) for working capital and for other general
corporate purposes that are not prohibited by the Loan Agreement, (y) the full
amount of the Specified Net Cash Proceeds be added to EBITDA for the purpose of
determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio)
for the twelve month period ending on each of June 30, 2016, September 30, 2016,
December 31, 2016, and March 30, 2017 (the “Specified Covenant Periods”) and (z)
the Specified Net Cash Proceeds be added to EBITDA for the Specified Covenant
Periods;

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, on the
terms and subject to the conditions set forth.

 

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Loan Agreement.

 

2.     Limited Consent. Upon satisfaction of the conditions to effectiveness set
forth in Section 5 below and notwithstanding Section 6.12 of the Loan Agreement,
Agent and the Lenders hereby consent (i) to the Borrower making the Specified
Equity Issuance from and including the Fifth Amendment Effective Date to and
including March 30, 2017 pursuant to the documentation attached hereto as
Exhibit B, (ii) retaining the Specified Net Cash Proceeds for working capital
and for other general corporate purposes that are not prohibited by the Loan
Agreement (iii) adding the full amount of the Specified Net Cash Proceeds to
EBITDA, as necessary, for the purpose of determining compliance with Section 7.6
(Minimum Fixed Charge Coverage Ratio) for the Specified Covenant Periods, and
(iv) solely to the extent required by preemptive rights provisions of Section 14
of the Amended and Restated Certificate of Designation of Series H Convertible
Preferred Stock (as in effect on the date hereof), the Amended and Restated
Certificate of Designation of Series I Convertible Preferred Stock (as in effect
on the date hereof), and the Amended Series J Certificate of Designation (as in
effect on the date hereof) (collectively, the “Certificates of Designation”),
the future issuance of Series J Securities to certain Exercising Holders (as
defined in the applicable Certificates of Designation (as in effect on the date
hereof)). Notwithstanding anything herein or in the Loan Documents or the
Intercreditor Agreement to the contrary, Agent and Lenders agree and acknowledge
that the Specified Net Cash Proceeds shall be first applied to the obligations
arising under the Revolving Loan Agreement (but not in permanent reduction of
the maximum revolving amount under the Revolving Loan Documents). The Revolving
Agent shall be entitled to rely on the consent provided herein and the foregoing
agreement and acknowledgment by Agent and the Lenders. The foregoing is a
limited consent, and shall not, except as otherwise expressly provided in this
Agreement, constitute (a) a modification or alteration of the terms, conditions
or covenants of the Loan Agreement or any other Loan Document or (b) a waiver,
release, or limitation upon the exercise by Agent or any Lender of any of its
rights, legal or equitable, thereunder.

 

3.     Amendments to Loan Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 5 below, the Loan Agreement is hereby amended
as follows:

 

(a)     Schedule 1.1 of the Loan Agreement is hereby amended by deleting the
period at the end of the end of the definition of “EBITDA” and adding the
following as clause (l):

 

 

“plus (l) the amount of cash equity contributions, other than the Fourth
Amendment Equity Contribution, permitted hereunder in an amount not to exceed an
aggregate of (i) $2,500,000 that is contributed to the Borrower from the Sponsor
from and including the Fourth Amendment Effective Date to and including March
30, 2017 plus (ii) an additional $2,500,000 that is contributed to the Borrower
from the Sponsor from and including the Fifth Amendment Effective Date to and
including March 30, 2017, solely for purposes of determining compliance with
Section 7.1 and Section 7.6 during the relevant fiscal quarters.”

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Schedule 1.1 of the Loan Agreement is further amended by adding the
following definitions in the correct alphabetical order as follows: 

 

““Fifth Amendment” means that certain Fifth Amendment and Limited Consent to
Loan Agreement, dated as of the Fifth Amendment Effective date, by and among the
Borrower, Agent and the Lenders party thereto.”

 

““Fifth Amendment Effective Date” means November 21, 2016.”

 

4.     Disclosure Updates. Pursuant to Section 5.10 of the Loan Agreement, each
of Schedule 4.1(b), Schedule 4.1(d), and Schedule 4.26 to the Loan Agreement,
are hereby amended and replaced by the applicable Schedules attached hereto as
Exhibit A (collectively, the “Specified Disclosure Updates”).

 

5.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Borrower, Agent, and
each of the Lenders;

 

(b)     after giving effect to this Amendment, the representations and
warranties set forth herein shall be true and correct and no Default or Event of
Default shall exist and be continuing;

 

(c)     Borrower shall have delivered to the Agent evidence satisfactory to it
in its sole discretion that Specified Equity Issuance will be consummated
contemporaneously with this Amendment;

 

(d)     Borrower shall have delivered to the Agent true, correct and complete
executed copies of all material documentation related to the Specified Equity
Issuance, which is attached hereto as Exhibit B;

 

(e)     Borrower shall have entered into an amendment and waiver with the
Revolving Agent in form and substance satisfactory to the Agent, a true correct
and complete copy of which shall be provided to the Agent promptly upon
execution; and

 

(f)      Borrower shall have paid all fees, costs and expenses of the Agent and
Lenders in connection with this Amendment, including, without limitation,
reasonable fees, costs and expenses of the Agent’s and Lenders’ counsel.

 

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Post-Closing Obligations. The Borrower hereby covenants and agrees to
undertake the following actions:

 

(a)     No later than December 31, 2016 (or such other date as may be agreed by
the Agent in its sole discretion), (i) use commercially reasonable efforts to
deliver to the Agent an appraisal prepared by an appraiser approved by the Agent
of all intellectual property owned by the Loan Parties, such appraisal to be in
form and substance satisfactory to the Agent in its sole discretion, and (ii)
deliver to the Agent a financial forecast covering the fiscal years 2016 and
2017 (“2016-2017 Forecast”) in a form reasonably satisfactory to the Agent in
its sole discretion.

 

(b)     Reimburse the Agent immediately upon demand for all documented
out-of-pocket costs, fees and expenses in a total amount not to exceed $40,000
incurred in connection with the review of the 2016-2017 Forecast by Carl Marks &
Co. Inc. or any other financial advisor retained by the Agent in its sole
discretion. 

 

Notwithstanding any provision of this Amendment or any other Loan Document, the
Borrower’s failure to perform or observe any covenant or other agreement
contained in this Section 6 shall constitute an immediate Event of Default under
the Loan Agreement.

 

7.     Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each Lender as follows:

 

(a)     Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

(b)     Borrower has the power and authority to execute, deliver and perform its
obligations under this Amendment;

 

(c)     the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against Borrower in accordance with its terms;

 

(e)     immediately before and after giving effect to this Amendment, no Default
or Event of Default exists or shall exist immediately following the consummation
of the changes contemplated hereby;

 

(f)     all representations and warranties contained in the Loan Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

 

 
4

--------------------------------------------------------------------------------

 

 

(g)     by its signature below, Borrower agrees that it shall constitute an
Event of Default if any representation or warranty made herein is untrue or
incorrect in as of the date when made or deemed made.

 

8.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Loan Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Loan Agreement or any
other Loan Document or any right, power or remedy of the Lenders, nor constitute
a waiver of any provision of the Loan Agreement, any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Lenders whether under the Loan Agreement, the other Loan Documents, at law or
otherwise and nothing contained herein shall constitute a course of conduct or
dealing among the parties hereto. All references to the Loan Agreement shall be
deemed to mean the Loan Agreement as modified hereby. This Amendment shall not
constitute a novation or satisfaction and accord of the Loan Agreement or the
other Loan Documents, but shall constitute an amendment thereof. The parties
hereto agree to be bound by the terms and conditions of the Loan Agreement and
the Loan Documents as amended by this Amendment, as though such terms and
conditions were set forth herein. Each reference in the Loan Agreement to “this
Amendment,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended by this Amendment, and
each reference herein or in any other Loan Document to the “Loan Agreement”
shall mean and be a reference to the Loan Agreement as amended and modified by
this Amendment.

 

9.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

10.     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
assigns.     

 

11.     Further Assurance. Borrower hereby agrees from time to time, as and when
requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or such
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment, the Loan Agreement, and the Loan
Documents.

 

12.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

 

 
5

--------------------------------------------------------------------------------

 

 

13.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

14.     Reaffirmation. Borrower as debtor, grantor, pledgor, or in any other
similar capacity hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party. Borrower hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as expressly set forth herein, the
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or any Lender, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations.

 

15.     Acknowledgment of Obligations. The Borrower hereby acknowledges,
confirms and agrees that as of the close of business on November 21, 2016, the
Borrower is indebted to the Lenders in respect of the Term Loans in the
principal amount of $32,215,843.19, with accrued and outstanding cash interest
in the amount of $194,833.19 and accrued and outstanding Closing Date PIK
Interest in the amount of $35,795.38. The Borrower hereby acknowledges, confirms
and agrees that all such Term Loans, together with interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by the Borrower to the Agent and Lenders, are unconditionally owing by
the Borrower to the Agent and Lenders, as applicable, without offset, defense or
counterclaim of any kind, nature or description whatsoever.

 

16.     Acknowledgment of Rights; Release of Claims. Borrower hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or the Agent of Borrower’s liabilities, obligations and agreements
on the date hereof; (b) to its knowledge, each Lender and the Agent have fully
performed all undertakings and obligations owed to it as of the date hereof; and
(c) except to the limited extent expressly set forth in this Amendment, each
Lender and the Agent do not waive, diminish or limit any term or condition
contained in the Loan Agreement or any of the other Loan Documents. Borrower
hereby remises, releases, acquits, satisfies and forever discharges the Lenders
and Agent, their agents, employees, officers, directors, predecessors, attorneys
and all others acting or purporting to act on behalf of or at the direction of
the Lenders and Agent (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
through the date hereof. Without limiting the generality of the foregoing,
Borrower waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of Agent and each Lender to
exercise its rights and remedies described in this Amendment; (b) any provision
of this Amendment or the Loan Documents; or (c) any conduct of the Lenders or
other Releasees relating to or arising out of the Loan Agreement or the other
Loan Documents on or prior to the date hereof.

 

 

 
6

--------------------------------------------------------------------------------

 

 

17.     Tax Treatment. The Loan Parties do not believe that the amendments made
pursuant to this Amendment shall be treated as a “significant modification” of
the Term Loans under Treasury Regulation 1.1001-3.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

BORROWER:

 

LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation

 

By: /s/ Ed Bednarcik                                                
     Ed Bednarcik
     Chief Executive Officer



 

 

 

[Fifth Amendment and Limited Consent to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

 

AGENT:

 

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

By: /s/ Richard T. Allorto, Jr.                           
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer

 

 

LENDERS:

 

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

By: /s/ Richard T. Allorto, Jr.                           
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer

 

 

 

MEDLEY OPPORTUNITY FUND II LP,
a Delaware limited partnership

 

 

By: /s/ Richard T. Allorto, Jr.                           
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer



 

 

 

 

[Fifth Amendment and Limited Consent to Term Loan Agreement]